DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ROBINSON (US 20140183655).
Regarding claim 1, ROBINSON discloses a method fabricating a transistor, the method comprising: 
a first implant process comprising implanting a first dopant having a first conductivity type in a semiconductor substrate to form a collector region having majority carriers of a first type (process that forms n-region comprising 308 and 310 see fig 3A, para 41 and fig 2C, para 30); 
a second implant process comprising implanting a second dopant having a second different conductivity type into the collector region to form a base region having majority carriers of a second type (process that forms p-region comprising 313 and 317, see fig 3A, para 41 and fig 2D para 31), 
forming a gate oxide (fig 3A, 351, para 42) on the base region; 
forming a gate material on the gate oxide (fig 3A, 352, para 42); 

implanting a third dopant through the opening in the emitter area using the gate material as a hardmask to form an emitter region having majority carriers of the first type  (n-type regions 327 and 328, see fig 3B, para 45), the base region at a top surface to the semiconductor substrate under the gate material laterally surrounding the emitter region (base region 313 reaches the top surface of the substrate directly under the gates 322 and surrounds 316 on both sides, see fig 3B); and
forming a dielectric that covers a first area of the emitter region and the interior sidewall of the gate material and the gate oxide, and leaves uncovered a second area of the emitter region (the gate spacers of gate 352, see fig 3B, para 21); 
depositing a metal over the dielectric and the second area of the emitter region (the metal which will form silicide 335, see fig 3B, para 45); and 
annealing the semiconductor substrate to form silicide in the second area of the emitter region (anneal to form silicide 335, see fig 3B, para 45).
Regarding claim 2, ROBINSON discloses the method of claim 1, wherein the dielectric comprises a silicide block (the gate spacer is capable of preventing silicide underneath it and thus forms a silicide block, see fig 3B).
Regarding claim 3, ROBINSON discloses the method of claim 1, further comprising:
forming the gate material and the gate oxide leaving uncovered a base contact area of the base region (a portion of 313 is not covered by 352, see fig 3B); and 
implanting a fourth dopant in the base contact area of the base region to form a base contact region having majority carriers of the second type (fig 3B, 323, para 45).
claim 4, ROBINSON discloses the method of claim 3, further comprising:
forming the dielectric thereby covering a first area of the base contact region and an exterior sidewall of the gate material and the gate oxide, and leaving uncovered a second area of the base contact region (the gate spacers cover both sidewalls of the gate 352, see fig  3B); 
depositing the metal over the second area of the base contact region (silicide 335 is formed over 323, see fig 3B); and 
when annealing the semiconductor substrate, forming silicide in the second area of the base contact region, wherein forming the dielectric to cover the first area of the base contact region and the exterior sidewall of the gate material and the gate oxide is performed before annealing the semiconductor substrate to form silicide (the gate spacer is formed before the silicide, see fig 3A-B and 2E/I).
Regarding claim 10, ROBINSON discloses the method of claim 1, further comprising:
implanting a fourth dopant in the collector region to form a well having majority carriers of the first type (fig 3B, 316, para 41); 
implanting a fifth dopants in the well to form a collector contact region having majority carriers of the first type (fig 3B, 328, para 45); 
depositing the metal over the collector contact region (metal which forms silicide 335 over 328, see fig 3B); and 
when annealing the semiconductor substrate, forming silicide in the collector contact region (335 is formed over 328, see fig 3B).
Regarding claim 11, ROBINSON discloses a method of fabricating a transistor, the method comprising: 
forming a collector region having majority carriers of a first type in a semiconductor substrate (process that forms n-region comprising 308 and 310 see fig 3A, para 41 and fig 2C, para 30); 

forming a gate oxide (fig 3A, 351, para 42) on the semiconductor substrate; 
forming a gate material (fig 3A, 352, para 42) on the gate oxide; 
etching the gate material and the gate oxide (process that forms the gates 352 into their final forms, see fig 3A, para 42 and fig 2E, para 32), exposing an emitter area of the base region surrounded by an interior sidewall of the gate material and the gate oxide (the opening between the two gates 352, see fig 3A) , and exposing a base contact area of the base region, the base contact area surrounding an exterior sidewall of the gate material and the gate oxide (area of the substrate between and on either side of the gates 352, see fig 3A);
implanting a first dopant in the emitter area through an opening defined by the interior sidewall thereby forming an emitter region having majority carriers of the first type (n-type regions 327, 316 and 328, see fig 3B, para 45, the base region laterally surrounding the emitter region at a top surface of the semiconductor substrate and under the gate material (base region 313 reaches the top surface of the substrate directly under the gates 322 and surrounds 316 on both sides, see fig 3B);
implanting a second dopant in the base contact area of the base region thereby forming a base contact region having majority carriers of the second type (fig 3B, 323, para 45);
depositing a dielectric (the dielectric layer which is formed into the gate spacers, see fig 3B, para 21) over the semiconductor substrate; 
patterning the dielectric, thereby forming a first dielectric portion (the gate spacers of gate 352, see fig 3B, para 21) covering the interior sidewall of the gate material and the gate oxide, and exposing a portion of the semiconductor substrate; 
depositing metal over the dielectric portion and the exposed portion of the semiconductor substrate (the metal which will form silicide 335, see fig 3B, para 45); and 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 12-13 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON (US 20140183655).
Regarding claim 5, the first embodiment of ROBINSON discloses the method of claim 1.
The first embodiment of ROBINSON fails to disclose a method, wherein the dielectric comprises silicon dioxide.
The second embodiment of ROBINSON discloses a method, wherein the dielectric comprises silicon dioxide (the silicide block 133 can be silicon dioxide, see fig 2I, para 24).
The two embodiments of ROBINSON are analogous art because they both are directed towards methods of making semiconductor vertical bipolar transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON in order to avoid increasing fabrication cost or complexity of the integrated circuit (see ROBINSON para 15).
claim 12, the first embodiment of ROBINSON discloses the method of claim 11.
The first embodiment of ROBINSON fails to disclose a method, wherein patterning the dielectric comprises forming a second dielectric portion that covers the top surface of the gate material.
The second embodiment of ROBINSON discloses a method, wherein patterning the dielectric comprises forming a second dielectric portion that covers the top surface of the gate material (133 covers at least a portion of the top surface of 151/2, see fig 2I, para 39).
The two embodiments of ROBINSON are analogous art because they both are directed towards methods of making semiconductor vertical bipolar transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON in order to avoid increasing fabrication cost or complexity of the integrated circuit (see ROBINSON para 15).
Regarding claim 13, the first embodiment of ROBINSON discloses the method of claim 11.
The first embodiment of ROBINSON fails to disclose a method, wherein the dielectric comprises silicon dioxide, 
the method further comprising removing the metal from the dielectric after the annealing.
The second embodiment of ROBINSON discloses a method, wherein the dielectric comprises silicon dioxide (172/133 can be silicon dioxide, see fig 1I, para 38), 
the method further comprising removing the metal from the dielectric after the annealing (the metal used to form silicide 135 is no longer present after its formation, see fig 2I).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON in order to avoid increasing fabrication cost or complexity of the integrated circuit (see ROBINSON para 15).
Regarding claim 21, the first embodiment of ROBINSON discloses the method of claim 2.
The first embodiment of ROBINSON fails to disclose a method, wherein the silicide block comprises silicon nitride.
The second embodiment of ROBINSON discloses a method, wherein the silicide block comprises silicon nitride (the silicide block can comprise SiN, see para 38).
The two embodiments of ROBINSON are analogous art because they both are directed towards semiconductor vertical bipolar transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON in order to avoid increasing fabrication cost or complexity of the integrated circuit (see ROBINSON para 15).
Regarding claim 22, the first embodiment of ROBINSON discloses the method of claim 11.

The second embodiment of ROBINSON discloses a method, wherein the dielectric comprises silicon and nitrogen (the silicide block can comprise SiN, see para 38).
The two embodiments of ROBINSON are analogous art because they both are directed towards methods of making semiconductor vertical bipolar transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of the first embodiment of ROBINSON with the material of the second embodiment of ROBINSON in order to avoid increasing fabrication cost or complexity of the integrated circuit (see ROBINSON para 15).
Claims 6, 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON (US 20140183655) in view of KO (US 20100213507).
Regarding claim 6, ROBINSON discloses the method of claim 1.
ROBINSON fails to disclose a method, wherein the gate material comprises polysilicon.
KO discloses a method, wherein the gate material comprises polysilicon (104' can be polysilicon, see para 42).
ROBINSON and KO are analogous art because they both are directed towards methods of making semiconductor bipolar transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the material of KO because they are from the same field of endeavor.

Regarding claim 9, ROBINSON discloses the method of claim 1.
ROBINSON fails to disclose a method, wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons.
KO discloses a method, wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons (although 12 and 101 are n-type and 24 is p-type in the pictured device, the polarities can be reversed, see para 23 and fig 2).
ROBINSON and KO are analogous art because they both are directed towards methods of making semiconductor bipolar transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the material of KO because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the material of KO in order to make a device with high performance (see KO para 7-8).
Regarding claim 14, ROBINSON discloses the method of claim 11.
ROBINSON fails to disclose a method, wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons.
KO discloses a method, wherein the majority carriers of the first type are holes and the majority carriers of the second type are electrons (although 12 and 101 are n-type and 24 is p-type in the pictured device, the polarities can be reversed, see para 23 and fig 2).
ROBINSON and KO are analogous art because they both are directed towards methods of making semiconductor bipolar transistor devices and one of ordinary skill in the art would have had a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the material of KO in order to make a device with high performance (see KO para 7-8).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBINSON (US 20140183655) in view of KIM (US 20170148873).
Regarding claim 7, ROBINSON discloses the method of claim 1.
ROBINSON fails to disclose a method, wherein the metal comprises tungsten.
KIM discloses a method, wherein the metal comprises tungsten (150 can be tungsten silicide, see para 67).
ROBINSON and KIM are analogous art because they both are directed towards methods of making semiconductor transistor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the method of ROBINSON with the material of KIM because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of ROBINSON with the material of KIM in order to decrease the size or cost of the module (see KIM para 3-5).
Response to Arguments
Applicant's arguments filed 8/27/2021 have been fully considered but they are not persuasive.
Regarding claims 1 and 11, the applicant argues that ROBINSON does not disclose a method for making a device in which “the base region at a top surface of the semiconductor substrate under the gate material laterally surrounding the emitter region”.  No specific arguments as to why ROBINSON does not disclose this are given.  The argument is unpersuasive, since ROBINSON, in figure 3B, discloses .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811